United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1303
Issued: January 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2011 appellant, through his attorney, filed a timely appeal from the March 24,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) regarding an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to establish that appellant
received a $3,689.38 overpayment of compensation; and (2) whether OWCP abused its
discretion by refusing to waive recovery of the overpayment.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. In a June 16, 2010 decision,2 the Board
reversed OWCP’s September 1, 2009 decision finding that appellant received a $3,689.38
overpayment of compensation and that the overpayment was not subject to waiver. The Board
found that OWCP did not adequately explain how the overpayment occurred and that he would
not be able to understand the precise defect of his claim and the kind of evidence which would
tend to overcome it. The Board noted that the overpayment calculation appeared to be based, at
least in part, on a June 8, 2009 worksheet completed by Tim Cooper, an OWCP benefits
consultant. The worksheet was not provided to appellant in connection with OWCP’s
preliminary overpayment determination and several of the calculations contained in the
worksheet were not adequately explained or supported by the record.3
In a July 8, 2010 notice, OWCP advised appellant of its preliminary determination that he
received a $3,689.38 overpayment of compensation “because Optional B freeze premiums were
not being collected.”4 It made a preliminary determination that he was not at fault in the creation
of the overpayment. OWCP advised appellant that he could submit evidence challenging the
fact, amount or finding of fault and request waiver of the overpayment. It requested that he
complete and return an enclosed financial information questionnaire within 30 days even if he
was not requesting waiver of the overpayment.
In an accompanying memorandum, OWCP provided a calculation of the overpayment
which noted that mistakes in withholding life insurance premiums resulted in amounts of
compensation being owed to appellant and amounts which constituted overpayments to him.
Although no mention was made of the June 8, 2009 worksheet of Mr. Cooper, it appears that the
calculations contained in this memorandum were based on the calculations contained in the

2

Docket No. 09-2353 (issued June 16, 2010). OWCP accepted that on July 16, 1990 appellant, then a 50-yearold blind rehabilitation specialist, sustained a work-related permanent aggravation of angina. Appellant retired from
the employing establishment in 1991. The record contains an Option B life insurance election form showing that
appellant elected to freeze his Option B life insurance at its value when he turned 65 years old.
3

In his June 8, 2009 worksheet finding a $3,689.38 overpayment, Mr. Cooper indicated that mistakes in
withholding life insurance premiums resulted in amounts of compensation being owed to appellant and amounts
which constituted overpayments to appellant. Mr. Cooper asserted that appellant was owed $76.82 because between
June 26, 1994 and October 30, 2004 improper figures were used for basic life insurance premiums. Appellant was
owed $567.60 because between September 4, 2005 and December 20, 2008 OWCP improperly deducted basic life
insurance premiums as he was over 65 years old during this period. Mr. Cooper claimed that appellant received a
$663.53 overpayment because basic life insurance premiums were not deducted between June 1, 1991 and
June 25, 1994. Appellant was owed $879.84 because between September 4, 2005 and April 11, 2009 postretirement
“0 percent reduction premiums” were deducted instead of “50 percent reduction premiums.” He received a
$1,148.16 overpayment because a “postretirement under deduction of premiums” was made between June 26, 1994
and June 15, 2002. Mr. Cooper asserted that appellant received a $3,402.05 overpayment because Option B freeze
payments were not collected between December 1, 2004 and September 3, 2005. To conclude that appellant
received a $3,689.38 overpayment of compensation, Mr. Cooper offset the amounts owed to appellant against the
amounts found to constitute overpayments of compensation.
4

In another part of the notice, OWCP indicated that Option B freeze premiums were not collected for the period
June 1, 1991 to June 24, 1994.

2

June 8, 2009 worksheet.5 However, no further explanation of the calculations contained in the
June 8, 2009 worksheet was provided. OWCP did not provide any further documents in support
of the calculations.
Appellant requested a hearing with an OWCP hearing representative regarding the
overpayment matter. At the December 15, 2010 hearing, counsel contended that OWCP did not
adequately explain the fact and amount of the claimed overpayment. On January 4, 2011
appellant completed a financial information questionnaire in which he indicated that he had
$3,633.00 in monthly income and $3,500.00 in monthly expenses.
In a March 24, 2011 decision, an OWCP hearing representative determined that appellant
received a $3,689.38 overpayment of compensation and that the overpayment was not subject to
waiver. She provided another recitation of the calculations contained in the July 8, 2010
preliminary overpayment notice, but did not provide any additional explanation of the
calculations. The hearing representative reviewed the financial information provided by
appellant and determined that the overpayment was not subject to waiver. She asserted that
some of the monthly expenses listed by him were inflated and were not adequately supported by
documentation. It was determined that appellant could repay the overpayment at a rate of
$150.00 per month.
LEGAL PRECEDENT
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.6 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”7
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.8 The coverage for basic life insurance is effective unless waived9 and the
premiums for basic and optional life coverage are withheld from the employee’s pay.10 While
the employee is receiving compensation under FECA, deductions for insurance are withheld
from the employee’s compensation.11 At separation from the employing establishment, the
5

See infra note 3.

6

5 U.S.C. § 8102(a).

7

Id. at § 8129(a).

8

Id. at § 8702(a).

9

Id. at § 8702(b).

10

Id. at § 8707.

11

Id. at § 8707(b)(1).

3

FEGLI insurance will either terminate or be continued under “compensationer” status. If the
compensationer chooses to continue basic and optional life insurance coverage, the schedule of
deductions made will be used to withhold premiums from his compensation payments.12 When
an under withholding of life insurance premiums occurs, the entire amount is deemed an
overpayment of compensation because OWCP must pay the full premium to the Office of
Personnel Management upon discovery of the error.13
In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulations to make findings of fact.14
OWCP procedure further specifies that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”15 These requirements are
supported by Board precedent.16
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to establish that appellant
received a $3,689.38 overpayment of compensation.
In a July 8, 2010 notice, OWCP advised appellant of its preliminary determination that he
received a $3,689.38 overpayment of compensation stating that the overpayment occurred
“because Optional B freeze premiums were not being collected.” It provided a calculation of the
overpayment which appears to have been based on a June 8, 2009 worksheet in which
Mr. Cooper, an OWCP benefits technician, provided calculations ostensibly showing a $3,689.38
overpayment of compensation.17
Despite the fact that the July 8, 2010 notice contains the substance of the June 8, 2009
worksheet of Mr. Cooper, the nature of the claimed overpayment was not adequately explained.18
As noted in the prior decision, the June 8, 2009 worksheet was not sufficient, of itself, to explain
or support the overpayment calculations. For example, Mr. Cooper claimed that appellant
received a $663.53 overpayment because basic life insurance premiums were not deducted
between June 1, 1991 and June 25, 1994. The record reveals that appellant retired in 1991 but it
12

Id. at § 8706(b).

13

Id. at § 8707(d); see Keith H. Mapes, 56 ECAB 130 (2204); James Lloyd Otte, 48 ECAB 334 (1997).

14

Id. at § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

16

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

17

There is no indication that appellant was provided with this worksheet in connection with OWCP’s preliminary
overpayment determination.
18

The March 24, 2011 decision finalizing the $3,689.38 overpayment does not contain any additional information
regarding the nature of the overpayment.

4

does not contain any documents showing whether or when he elected to have basic life insurance
coverage after his retirement. Mr. Cooper asserted that appellant received a $1,148.16
overpayment because a “postretirement under deduction of premiums” was made between
June 26, 1994 and June 15, 2002. However, there is no explanation of the nature of these
premiums or why it was felt that they were not fully deducted for this period. Mr. Cooper stated
that appellant received a $3,402.05 overpayment because Optional B freeze payments were not
collected between December 1, 2004 and September 3, 2005 but OWCP’s preliminary
overpayment determination also indicated that this noncollection occurred between June 1, 1991
and June 25, 1994. The Board also notes that OWCP did not provide any further documents in
support of the overpayment calculations such as documents showing when appellant might have
started certain insurance coverages or documents showing the amount of his insurance
premiums.
Although OWCP provided additional information in support of its calculation of a
$3,689.38 overpayment of compensation, it still failed to address many of the deficiencies
outlined by the Board in its June 16, 2010 decision reversing OWCP’s finding of an
overpayment. For these reasons, it did not meet its burden of proof to show that appellant
received a $3,689.38 overpayment of compensation. As noted above, its burden of proof
includes providing a given claimant with fact findings and reasoning which would allow the
claimant to understand the precise nature of the determination being made by OWCP.19 This
burden of proof was not met by OWCP in the present case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to show that appellant
received a $3,689.38 overpayment of compensation.

19

See supra note 15. Because OWCP has not established the existence of an overpayment of compensation, it is
not necessary to consider whether OWCP abused its discretion by refusing to waive recovery of the overpayment.

5

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 9, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

